Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10288007 (Kopecek) in view of US 2018/0223738 (Greenberg).
Regarding claim 1, Kopecek teaches an actuator apparatus (Fig 3-7) comprising: an output member configured to actuate between a first positional configuration and a second positional configuration (output member is the rod of actuator 300 that is coupled to the reverser element 400 and moves between first positional configuration -stowed – and second positional configuration – deployed); a source fluid reservoir (col 9 ll. 6-38, Fig 7; fluid cavity upstream of line 222 and port 302, which is inside the actuator 300); a fluid velocity resistor configured to provide a predetermined resistance to fluid flow (col 9 ll. 6-38, fluid resistor 223); a fluid velocity fuse configured to flow fluid flows having a first predetermined range of fluid velocities and to block fluid flows having second predetermined range of fluid velocities (col 9 ll. 6-38; fluid velocity fuse 224 closes over a threshold fluid velocity; the first predetermined range that it is open is less than the threshold; the second predetermined range that it is closed is above the threshold); and a fluid actuator assembly configured to urge fluid flow from the source fluid reservoir through the fluid velocity resistor and the fluid velocity fuse based on actuation of the output member (col 7 l. 5-col 9 l. 38; fluid actuator assembly includes actuator 300 which urges flow from the source fluid reservoir, into line 222, and into the resistor and the fuse based on movement of the output member/rod of 300).
Kopecek further teaches an actuator configured to actuate the output member (Fig 6, col 8 ll. 40-67, col 7 ll. 5-32; solenoids 211, 212 are actuators by controlling flow to the output member/piston assembly, thereby actuating deployment or stowing), but fails to teach that the solenoids are electromechanical. However, Greenberg teaches that solenoids are electromechanical devices (see para 9, 34). It would have been obvious to one of ordinary skill in the art at the time of filing to make the actuator of Kopecek is an electromechanical solenoid, as taught by Greenberg. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, using electromechanical solenoids, yields predictable results.
Regarding claim 2-5, Kopecek further teaches the fluid velocity resistor is connected in fluidic parallel with the fluid velocity fuse (see Fig 7), the fluid actuator assembly comprises a fluid piston assembly comprising a pressure chamber defined by the source fluid reservoir and a piston configured to vary a volume of the pressure chamber based on actuation of the output member (col 7 ll. 15-32; fluid actuator assembly 300 includes a piston assembly with a pressure chamber/side coupled to port 302; movement of the piston forces fluid to and from the reservoir/pressure chamber from and into line 222), a drain fluid reservoir (annotated below), wherein the fluid velocity resistor and the fluid velocity fuse are connected in fluidic parallel between the pressure chamber and the drain fluid reservoir, and the fluid piston assembly is configured to urge fluid flow from the pressure chamber to the drain fluid reservoir through the fluid velocity resistor and the fluid velocity fuse (col 8 l. 40 – col 9 l. 2; it is noted that the present application construes a chamber inside of a piston assembly as a “reservoir”, and therefore, the chamber inside the piston valve assembly of Kopecek is also construed as a reservoir), the drain fluid reservoir comprises a fluid pressure assembly configured to urge fluid flow from the drain fluid reservoir to the source fluid reservoir (Fig 8; col 9 l. 56-col 10 l. 5; drain fluid reservoir pressurized with high pressure fluid in the stow condition, thereby urging fluid flow from the drain fluid reservoir to the source fluid reservoir to stow the actuator; the drain fluid reservoir, including inlet port and walls and piston, is construed as the fluid pressure assembly).

    PNG
    media_image1.png
    506
    679
    media_image1.png
    Greyscale

Regarding claim 20, Kopecek teaches a turbofan engine system comprising a turbofan engine (Fig 1A, 1B); a nacelle surrounding the turbofan engine and defining an annular bypass duct through the turbofan engine to define a generally forward-to-aft bypass air flow path (col 5 l. 64 – col 6 l. 49); a thrust reverser having at least one output member, movable to and from a reversing position where at least a portion of bypass air flow is reversed (Fig 3-7; output member is the rod of actuator 300 that is coupled to the reverser element 400 and moves between first positional configuration -stowed – and second positional configuration – deployed); an actuator coupled to the at least one output member to move the at least one output member into and out of a reversing position (Fig 6, col 8 ll. 40-67, col 7 ll. 5-32; solenoids 211, 212 are actuators by controlling flow to the output member/piston assembly, thereby actuating deployment or stowing; output member is the rod of actuator 300 that is coupled to the reverser element 400 and moves between first positional configuration -stowed – and second positional configuration – deployed); a source fluid reservoir (col 9 ll. 6-38, Fig 7; fluid cavity upstream of line 222 and port 302, which is inside the actuator 300); a fluid velocity resistor configured to provide a predetermined resistance to fluid flow (col 9 ll. 6-38, fluid resistor 223); a fluid velocity fuse configured to flow fluid flows having a first predetermined range of fluid velocities and to block fluid flows having second predetermined range of fluid velocities (col 9 ll. 6-38; fluid velocity fuse 224 closes over a threshold fluid velocity; the first predetermined range that it is open is less than the threshold; the second predetermined range that it is closed is above the threshold); and a fluid actuator assembly configured to urge fluid flow from the source fluid reservoir through the fluid velocity resistor and the fluid velocity fuse based on actuation of the output member (col 7 l. 5-col 9 l. 38; fluid actuator assembly includes actuator 300 which urges flow from the source fluid reservoir, into line 222, and into the resistor and the fuse based on movement of the output member/rod of 300).
Kopecek teaches an actuator coupled to the at least one output member (Fig 6, col 8 ll. 40-67, col 7 ll. 5-32; solenoids 211, 212 are actuators by controlling flow to the output member/piston assembly, thereby actuating deployment or stowing; actuators 211, 212 are fluidly and operationally coupled to the output member), but fails to teach that the solenoids are electromechanical. However, Greenberg teaches that solenoids are electromechanical devices (see para 9, 34). It would have been obvious to one of ordinary skill in the art at the time of filing to make the actuator of Kopecek is an electromechanical solenoid, as taught by Greenberg. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, using electromechanical solenoids, yields predictable results.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 8/2/22 have been fully considered but they are not persuasive. 
With regards to Applicant’s argument that “replacing Kopecek’s hydraulic actuator 300 with Greenberg’s electromechanical solenoid would eliminate a number of features that the Office Action relies upon”, Examiner respectfully asserts that the rejection does not replace the hydraulic actuator 300 with an electromechanical solenoid. As stated in the rejection of claim 9, Kopecek uses solenoids 211, 212 to control flow to the output member/piston assembly, thereby actuating deployment or stowing. The solenoids 211, 212 of Kopecek are therefore the actuators. Greenberg is only cited for teaching that solenoids are electromechanical. Therefore, the only modification being made to Kopecek is specifying that the solenoids which are already present are electromechanical.
Regarding Applicant’s second, third, and fourth arguments, Examiner respectfully asserts that making the solenoids of Kopecek electromechanical does not add any undue complexity, or remove any functionality, or change how the hydraulic system of Kopecek works in any way, because Kopecek uses the solenoids as part of his hydraulic system. Making the solenoids electromechanical does not alter how the hydraulic fluid flows or how the other components in the system operate.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741